Citation Nr: 1703360	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to February 19, 2014 and in excess of 30 percent thereafter for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1999 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

In a letter dated in January 2017, that was received prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of the claim for a higher initial rating for vertigo.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent prior to February 19, 2014, and in excess of 30 percent thereafter for vertigo have been met.  38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran perfected her appeal on the claim for an increased initial rating for vertigo when she submitted a timely substantive appeal in January 2014.  In a letter dated in January 2017, the Veteran expressed her desire to withdraw from appellate review this pending claim.  The Veteran has withdrawn her appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 19, 2014 and in excess of 30 percent thereafter for vertigo.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


